911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julius ALSTON, Joseph Ruth, Martin Burr, Samuel Fraster,Winston Lloyd, Plaintiffs-Appellants,andHubert Moore, Fred Graves, Norman Whistman, Plaintiffs,v.P.H.P. HEALTH CARE CORPORATION, Arnold Hopkins, TerriChavis, Ms. Boston, Doctor Felix, Doctor Alaeyne,Doctor Williams, Defendants-Appellees.Fred GRAVES, Plaintiff-Appellant,andHubert Moore, Norman Whistman, Julius Alston, Joseph Ruth,Martin Burr, Samuel Fraster, Winston Lloyd, Plaintiffs,v.P.H.P. HEALTH CARE CORPORATION, Arnold Hopkins, TerriChavis, Ms. Boston, Doctor Felix, Doctor Alaeyne,Doctor Williams, Defendants-Appellees.
Nos. 90-7004, 90-7501.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 18, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 88-2335-JH)
Julius Alston, Joseph Ruth, Martin Burr, Samuel Fraster, Winston Lloyd, Fred Graves, appellants pro se.
Paul T. Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, Washington, D.C., Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Julius Alston, Joseph Ruth, Martin Burr, Samuel Fraster, Winston Lloyd, and Fred Graves appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Alston v. PHP Health Care Corp., C/A No. 88-2235-JH (D.Md. Dec. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.